831 F.2d 296
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marvin G. OGLESBY, Plaintiff-Appellant,v.Capt. GRAY, Lt. Burton and Sgt. Sides, Defendants-Appellees.
No. 87-5216
United States Court of Appeals, Sixth Circuit.
October 5, 1987.

Before KEITH, MILBURN and Alan E. NORRIS, Circuit Judges.

ORDER

1
This court entered an order on March 5, 1987, directing the appellant to show cause why his appeal should not be dismissed for lack of jurisdiction.  Appellant has failed to respond.


2
It appears from the record that the judgment was entered January 9, 1987.  The notice of appeal filed on February 20, 1987, was 11 days late.  Fed. R. App.  P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.  R. App.  P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).  Fed. R. App.  P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.